El Juez PresideNte Señor Del Toro
emitió la opinión del tribunal.
Por sentencia de mayo 12 último se revocó la recurrida en este caso y se dictó otra desestimando la demanda, con costas (54 D.P.R. 777).
En mayo 20 la parte apelada presentó una moción soli-citando permiso para enmendar su demanda. La parte ape-lante no sólo se opuso a la concesión del permiso si que ha pedido además que se resuelva su apelación por el otro fundamento no considerado en la opinión de esta corte.
En efecto en dicha opinión se dijo:
“No conforme el demandado, apeló. Sostiene que la corte sen-tenciadora no adquirió jurisdicción porque el emplazamiento del de-mandado es nulo, y sostiene además que la demanda no alega hechos suficientes para dar jurisdicción a la Corte y para basar la sentencia porque no describe la finca de modo tal que pueda identificarse.
“La falta de hechos es tan clara que no necesitamos entrar en el examen del emplazamiento. No se dice en la demanda dónde se en-cuentra la finca.”
Creemos que en verdad tiene razón el apelante al sostener que el permiso para enmendar se ha solicitado demasiado tarde pero como eso no obstante quizá nos inclináramos a concederlo, nos sentimos obligados a considerar y resolver la cuestión de la falta de jurisdicción por razón de la alegada nulidad del emplazamiento.
*333Tal como aparece de los autos la constancia de haberse emplazado al demandado es la qne signe:
‘ ‘ CERTIFICADO DE DIRIGENCIAMIENTO PERSONA PARTICULAR,-Yo, Mar- ' tin Reina Oquendo, debidamente juramentado, declaró: Qne soy mayor de 18 años, vecino de Humacao, P. R., no soy parte ni tengo interés en esta acción.
‘ ‘ Certifico : Qne recibí el presente emplazamiento a las cuatro de la tarde del día cuatro de marzo de 1938, y qne notifiqué el mismo personalmente a las 8 :11 de la mañana del día siete de marzo de 1938 a Juan J. de Arce, demandado mencionado en dicho emplaza-miento, entregando a dicho demandado y dejando en su poder perso-nalmente en un corte de cañas en el barrio Puerto Real de Yieques, una copia de dicho emplazamiento, y en poder del demandado Juan J. de Arce una copia fiel y exacta de la demanda en el pleito men-cionado en dicho emplazamiento,' habiendo hecho constar con mi firma al dorso del emplazamiento el sitio y fecha de su entrega y notifica-ción.
“Fechado hoy día 8 de marzo de 1938.— (f) Martín Reina, De-clarante.
“Jurado y firmado ante mí por Martín Reina Oquendo, mayor de edad, casado, empleado y vecino de Humacao, Puerto Rico, a quien doy fe conocer personalmente en Humacao, Puerto Rico, a 8 de marzo de 1938. — Mariano Acevedo Zeno, Secretario. Por (f) Modesto Agosto Torres, Subsecretario.”
Y alega el apelante:
“Como se ve, este individuo que dijo haber practicado la diligen-cia del emplazamiento, lo único que hizo fué jurar que era mayor de 18 años, ser vecino de Humacao, no tener interés en el asunto y no ser parte en la acción. Esto fué lo que juró. Lo demás que con-signa en la diligencia lo hace por vía de certificación. Y como una persona particular no puede certificar nada, es indudable que este em-plazamiento no confirió jurisdicción a la corte inferior, no habiendo debido ella dictar sentencia, como lo hizo, por ser improcedente.”
No hay duda que cuando el emplazamiento no se practica por el márshal la persona particular que lo verifica no está autorizada para certificarlo. Sin embargo, la certificación no constituye un defecto fatal cuando como en este caso se jura la actuación.
*334A ese efecto se decidió en el caso de Mitchell v. National Surety Co., 206 F. 807, 809, “.. .qne nn affidavit de diligen-oiamiento por nna persona particnlar, a manera de certifi-cación, a la qne se añadió nn jurat exponiendo qne el mismo había sido snscrito y jurado, etc., ante nn notario público, no era fatalmente defectuoso meramente porque no se decía en el cuerpo del mismo qne el certificante estaba declarando bajo juramento.” Y en Bancroft “Code Practice and [Remedies”, pág. 1364, se dice: “Un affidavit en forma de certi-ficado seguido por nn jurat qne declara que ha sido firmado y jurado ante nn notario público es suficiente, aun cuando no se diga en el cuerpo del certificado qne el deponente declara bajo juramento.”
Pero si bien ello es así, hay otro defecto que tratándose como se trata de un caso en rebeldía, es más serio. Consiste en que no consta del diligenciado que la persona que hizo el emplazamiento fuera al practicarlo mayor de diez y ocho años de edad.
En el caso de Buonomo v. Sucesión Juncos, 28 D.P.R. 409, 413, en el que se alegó la falta de jurisdicción de una corte para dictar sentencia porque no constaba que la persona que emplazó al demandado fuera cuando actuó mayor de diez y ocho años, se resolvió:
“Hemos estudiado cuidadosamente las cuestiones suscitadas. Las cortes generalmente se inclinan en casos de esta naturaleza a soste-ner la eficacia de las sentencias impugnadas. Podrían encontrarse tal vez argumentos para combatir la existencia de los errores apuntados bajo los números 2, 3 y 4, pero el señalado con el número 1 es tan patente y la jurisprudencia es tan terminante sobre el particular, que nos vemos obligados a convenir, por razón de él, con el deman-dante, que el título de la parte demandada carece de valor porque la corte que dictó la sentencia, base de dicho título, no consta que llegara a adquirir jurisdicción sobre la persona de los demandados en el pleito.
“En el caso de Andino v. Knight, 20 D.P.R. 198, 201, citando la jurisprudencia en que se basaba para ello, este tribunal se expresó así:
*335“ ‘La diligencia de citación debe demostrar por sí misma que ba sido cumplido todo lo necesario para que pueda estimarse buena, Linnot v. Rowland, 119 Cal. 452, 51 P. 687; People v. Bernard, 43 Cal. 385; y cuando es practicada por persona que no es el mársbal, debe aparecer de ella que tenía más de diez y ocbo años en el momento de llevarla a efecto, Maynard v. McCrellish, 57 Cal. 355; Howard v. Galloway, 60 Cal. 11; Doerfler v. Schmidt, 64 Cal. 265; Lyons v. Cunningham, 66 Cal. 42; Barney v. Vigoreaux, 75 Cal. 376; Horton v. Gallardo, 88 Cal. 581, así como el lugar en que se practicó, Lynch v. West, 63 W. Va. 571, 60 S. E. 606.
“ ‘También debe contener la afirmación jurada de que no es parte en la acción, por ser uno de los requisitos que exige la ley para que una persona distinta del marshal pueda practicar la citación. Por tanto cuando, como en el caso presente, se han dejado de cumplir ios extremos expresados, no aparece del diligenciamiento que el se-cretario estuviera facultado para registrar la rebeldía ni que el tribunal adquiriera jurisdicción sobre el demandado para juzgarlo. Barney v. Vigoureaux y Horton v. Gallardo, supra. ’ ’ ’
Y Bancroft en sn obra “Code Practice and Remedies”, Yol. II, pág. 1365, expone la doctrina en la siguiente forma:
“Cuando el emplazamiento se efectúa por persona que no es el marshal, su affidavit debe demostrar que reúne los requisitos que exige el estatuto para poder efectuarlo. Así, debe demostrar que sobrepasaba la edad que dispone el estatuto en el momento de efec-tuar el emplazamiento, y no meramente al tiempo dé preparar el cer-tificado de diligenciamiento.”
No quiere ello decir que se trate de un defecto de tal modo fatal que no pueda corregirse, ya que puede probarse que la persona que hizo el emplazamiento era en efecto mayor de edad cuando lo verificó.
Pero son tantas las circunstancias que concurren en este caso particular que no nos sentimos inclinados a ejercitar nuestra discreción en el sentido de conceder la enmienda. Si la parte tiene un derecho claro al terreno poseído por el demandante de la manera ilegal que ella dice, que lo reclame de nuevo en debida forma ante la corte de justicia competente.

La moción sobre enmienda debe declararse sin lugar.

El Juez Asociado Sr. Travieso no intervino.